 4:21-cv-03075-RFR-CRZ Doc # 39 Filed: 09/03/21 Page 1 of 1 - Page ID # 1581




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BENJAMIN MADSEN, an individual; and
MADSEN BOWLING AND BILLIARD
CENTER, Co., a Nebraska corporation;                       4:21CV3075

                    Plaintiffs,
                                                             ORDER
       vs.

CITY OF LINCOLN, a Municipal
Corporation; LEIRION GAYLOR BAIRD,
Mayor of the City of Lincoln in her official
and individual capacity; PATRICIA D.
LOPEZ, acting Health Director, in her
official and individual capacity;
JEFFREY BLIEMEISTER, Lincoln Police
Chief in his official capacity;
LANCASTER COUNTY, a Political
Subdivision; LINCOLN-LANCASTER
COUNTY HEALTH DEPARTMENT, an
Interlocal Agency; and LINCOLN-
LANCASTER COUNTY BOARD OF
HEALTH, a Quasi-Municipal Body;

                    Defendants.


      IT IS ORDERED that the motion to withdraw the Berry Law Firm and
Christopher M. Ferdico and Carey D. Collingham as counsel of record for Plaintiffs,
(Filing No. 38), is granted. Christopher M. Ferdico and Carey D. Collingham shall
no longer receive electronic notice in this case.



      Dated this 3rd day of September, 2021.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
